Judgments, Supreme Court, Bronx County (Dominic Massaro, J.), rendered May 29, 2001, convicting defendant, after a jury trial, of two counts of promoting prison contraband in the first degree, and also convicting him, upon his plea of guilty, of promoting prison contraband in the second degree, and sentencing him, as a second felony offender, to an aggregate term of 3V2 to 7 years, unanimously affirmed.
*223Since defendant, in cross-examination and summation, raised issues as to the credibility of prosecution witnesses, the People’s summation arguments on this subject were properly responsive (see People v Overlee, 236 AD2d 133, 144, lv denied 91 NY2d 976). Defendant’s remaining challenges to the prosecutor’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the summation did not deprive defendant of a fair trial (see People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
The court’s charge, viewed as a whole, sufficiently instructed the jury on the subject of burden of proof (see People v Cubino, 88 NY2d 998; People v Fields, 87 NY2d 821; see also People v Greaves, 94 NY2d 775). Concur — Tom, J.P., Saxe, Ellerin, Lerner and Marlow, JJ.